Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1-9, 11, 13-24, 26 and 28-30 have been amended from the current set of Claims filed on 01/19/2021.
3.		Claims 12 and 27 have been canceled from the current set of Claims filed on 01/19/2021.
4.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-11, 13-26 and 28-30, see Page 13 filed 01/19/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-11, 13-26 and 28-30 is withdrawn.
		Please also see Examiner Interview Summary Record (PTO-413 or 413 B Interview Summary) outlining the content discussed during the Examiner Interview conducted on 01/29/2021.
5. 		Applicant’s 35 U.S.C. § 103 rejection arguments regarding Claims 1-3, 5, 7-8, 15-18, 20, 22-23 and 30, see Pages 13-14 filed 01/19/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejection for Claims 1-3, 5, 7-8, 15-18, 20, 22-23 and 30 is withdrawn.
6.		Claims 1-11, 13-26 and 28-30 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 01/19/2021.

Examiner’s Amendment
7.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		Authorization for this examiner’s amendment was given by Benjamin Kimes (Registration # 50870) during a phone call communication placed on January 29, 2021.

The claims have been amended as follows:
1.	(Currently amended) A method, performed by one or more processor, of iteratively optimizing schedules of a plurality of users using a plurality of rescheduling algorithms, 
receiving, by the one or more processor executing a communication logic, calendar data for the plurality of users, wherein the calendar data includes meeting data describing meeting schedules for each of the plurality of users;
generating, by the one or more processor executing a user schedule logic, a set of user schedules for the plurality of users based upon the calendar data, wherein each user schedule comprises a set of timeslots, each timeslot represents a time window within a day, and each timeslot contains an indication of whether a meeting is scheduled during that timeslot for the user, and wherein an amount of computing resources required to assess all possible permutations of meeting options for the set of user schedules causes all of the possible permutations of meeting options for the set of user schedules to be combinatorically prohibitive to assess; and
iteratively optimizing the set of user schedules for the plurality of users in a manner that results in an optimized set of user schedules while assessing a reduced number of possible permutations of meeting options, wherein iteratively optimizing the set of user schedules comprises:
calculating, by the one or more processor executing a timeslot scoring logic, a first combined score for the set of user schedules based on meeting preferences;
determining, by the one or more processor executing a rescheduling logic, one or more first rescheduling moves for the scheduled meetings within the sets of timeslots using a first rescheduling algorithm of the plurality of rescheduling algorithms, wherein the first rescheduling algorithm assesses a first reduced number of permutations of combinations of meeting options using a first reduced amount of computational resources to determine the one or more first rescheduling moves;
calculating, by the one or more processor executing the timeslot scoring logic, a second combined score based at least in part on the one or more first rescheduling moves for the set of user schedules;
determining, by the one or more processor executing the rescheduling logic, whether the second combined score is higher than the first combined score;
responsive to determining that the second combined score is higher than the first combined score, generating, by the one or more processor executing the rescheduling logic, one or more first meeting updates to reschedule one or more meetings in the set of user schedules 
generating, by the one or more processor executing the rescheduling logic, updated sets of timeslots for the scheduled meetings based on the one or more first rescheduling moves;
determining, by the one or more processor executing the rescheduling logic, one or more second rescheduling moves for the scheduled meetings within the updated sets of timeslots using a second rescheduling algorithm of the plurality of rescheduling algorithms, wherein the second rescheduling algorithm assesses a second reduced number of permutations of combinations of meeting options using a second reduced amount of computational resources to determine the one or more second rescheduling moves;
generating, by the one or more processor executing the timeslot scoring logic, a third combined score based at least in part on the one or more second rescheduling moves for the set of user schedules;
determining, by the one or more processor executing the rescheduling logic, whether the third combined score is higher than the second combined score; and
responsive to determining that the third combined score is higher than the second combined score, generating, by the one or more processor executing the rescheduling logic, one or more second meeting updates to reschedule the one or more meetings in the set of user schedules, wherein the one or more second meeting updates override at least one of the one or more first meeting updates;
wherein a total amount of computational resources used to perform iterative application of the plurality of rescheduling algorithms and determine at least the one or more first meeting updates and the one or more second meeting updates is below the amount of computing resources required to assess all possible permutations of meeting options for the set of user schedules as a result of an amount of assessed permutations of combinations of the meeting options, which comprises the first reduced number of permutations and the second reduced number of permutations, being less than all of the possible permutations of meeting options.

2.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the meeting preferences include at least one of: preferred meeting times, preferred number of consecutive meetings, preferred timeslots to be free of meetings, or preferred 
3.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the meeting preferences include user specific meeting preferences for at least one of the plurality of users.
4.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein generating the set of user schedules for the plurality of users based upon the calendar data further comprises implementing deduplication to generate a single meeting event from the calendar data that includes multiple meeting events for multiple users that represent the single meeting event.
5.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the calendar data is received from a calendar server, the method further comprising: sending, by the one or more processor executing the communication logic, at least one of the one or more first meeting updates or the one or more second meeting updates to the calendar server to update the meeting schedules for the plurality of users.
6.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein determining the one or more first rescheduling moves for the scheduled meetings comprises:
determining, by the one or more processor executing the rescheduling logic, one or more new timeslots for the scheduled meetings based upon location information associated other scheduled meetings of users of the scheduled meetings that are near in time to the one or more new timeslots; and
determining, by the one or more processor executing the rescheduling logic, the one or more first rescheduling moves for the scheduled meetings using the first rescheduling algorithm and the determined one or more new timeslots.
7.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the first rescheduling algorithm is configured to alter duration of meetings based upon the meeting preferences and available free timeslots.
8.	(Currently amended) The method of claim 1, performed by the one or more processor, 
calculating the first combined score for the set of user schedules comprises:
calculating scores for sets of timeslots based upon meeting preferences and scheduled meetings within the sets of timeslots; and
calculating the first combined score based on the scores for the sets of timeslots; and
calculating the second combined score based at least in part on the one or more first rescheduling moves for the set of user schedules comprises:
generating recalculated scores for the sets of timeslots based at least in part upon the one or more first rescheduling moves; and
calculating the second combined score based on the recalculated scores for the sets of timeslots.
9.	(Currently amended) The method of claim 8, performed by the one or more processor, wherein calculating the scores for the sets of timeslots comprises:
for each timeslot in the sets of timeslots:
calculating a first preference score based upon a first preference from the meeting preferences;
calculating a second preference score based upon a second preference from the meeting preferences; and
aggregating the first preference score and the second preference score to generate a combined score for the timeslot; and
aggregating the combined scores from timeslots in a set of timeslots from the sets of timeslots to generate the score for the set of timeslots.
10.	(Currently amended) The method of claim 9, performed by the one or more processor, wherein the first preference score is assigned a first weight and the second preference score is assigned a second weight.
11.	(Currently amended) The method of claim 8, performed by the one or more processor, wherein generating the recalculated scores for the sets of timeslots based upon the one or more first rescheduling moves comprises:
for a subset of timeslots in the sets of timeslots that are part of the one or more first rescheduling moves, generating a recalculated timeslot score; and

12.	(Canceled)
13.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein generating the set of user schedules for the plurality of users comprises:
generating subsets of users from the plurality of users based upon calendar data and overlapping meeting schedules; and
generating the set of user schedules for the subsets of users, wherein each user schedule comprises the set of timeslots and each timeslot contains an indication of whether a meeting is scheduled for a subset of users.
14.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the first rescheduling algorithm is based upon generating two or more consecutive timeslots within the user schedules for the plurality of users that are free of meetings.
15.	(Currently amended) The method of claim 1, performed by the one or more processor, wherein the first rescheduling algorithm is based upon swapping two or more meetings in the user schedules in order to increase scores for the sets of timeslots.
16.	(Currently amended) A server computing system comprising:
at least one processor; and
a memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the at least one process or to: 

receive, using a communication logic, calendar data for a plurality of users, wherein the calendar data includes meeting data describing meeting schedules for each of the plurality of users;
generate, using a user schedule logic, a set of user schedules for the plurality of users based upon the calendar data, wherein each user schedule comprises a set of timeslots, each timeslot represents a time window within a day, and each timeslot contains an indication of whether a meeting is scheduled during that timeslot for the user, and wherein an amount of 
iteratively optimize the set of user schedules for the plurality of users in a manner that results in an optimized set of user schedules while assessing a reduced number of possible permutations of meeting options, wherein to iteratively optimize the set of user schedules the at least one processor is to:
calculate, using a timeslot scoring logic, a first combined score for the set of user schedules based on meeting preferences;
determine, using a rescheduling logic, one or more first rescheduling moves for the scheduled meetings within the sets of timeslots using a first rescheduling algorithm of a plurality of rescheduling algorithms, wherein the first rescheduling algorithm assesses a first reduced number of permutations of combinations of meeting options using a first reduced amount of computational resources to determine the one or more first rescheduling moves;
calculate, using the timeslot scoring logic, a second combined score based at least in part on the one or more rescheduling moves for the set of user schedules;
determine, using the rescheduling logic, whether the second combined score is higher than the first combined score;
responsive to determining that the second combined score is higher than the first combined score, generate, using the rescheduling logic, one or more first meeting updates to reschedule one or more meetings in the set of user schedules based on the one or more first rescheduling moves;
generate, using the rescheduling logic, updated sets of timeslots for the scheduled meetings based on the one or more first rescheduling moves;
determine, using the rescheduling logic, one or more second rescheduling moves for the scheduled meetings within the updated sets of timeslots using a second rescheduling algorithm of the plurality of rescheduling algorithms, wherein the second rescheduling algorithm assesses a second reduced number of permutations of combinations of meeting options using a second reduced amount of computational resources to determine the one or more second rescheduling moves;
generate, using the timeslot scoring logic, a third combined score based at least 
determine, using the rescheduling logic, whether the third combined score is higher than the second combined score; and
responsive to determining that the third combined score is higher than the second combined score, generate, using the rescheduling logic, one or more second meeting updates to reschedule the one or more meetings in the set of user schedules, wherein the one or more second meeting updates override at least one of the one or more first meeting updates;
wherein a total amount of computational resources used to perform iterative application of the plurality of rescheduling algorithms and determine at least the one or more first meeting updates and the one or more second meeting updates is below the amount of computing resources required to assess all possible permutations of meeting options for the set of user schedules as a result of an amount of assessed permutations of combinations of the meeting options, which comprises the first reduced number of permutations and the second reduced number of permutations, being less than all of the possible permutations of meeting options.
17.	(Previously presented) The system of claim 16, wherein the meeting preferences include at least one of: preferred meeting times, preferred number of consecutive meetings, preferred timeslots to be free of meetings, or preferred timeslots for personal appointments.
18.	(Previously presented) The system of claim 16, wherein the meeting preferences include user specific meeting preferences for at least one of the plurality of users.
19.	(Previously presented) The system of claim 16, wherein to generate the set of user schedules for the plurality of users based upon the calendar data further comprises implementing deduplication to generate a single meeting event from the calendar data that includes multiple meeting events for multiple users that represent the single meeting event.
20.	(Currently amended) The system of claim 16, wherein the calendar data is received from a calendar server, the at least one processor further to: send, using the communication logic, at least one of the one or more first meeting updates or the one or more second meeting updates to the calendar server to update the meeting schedules for the plurality of users.

determine one or more new timeslots for the scheduled meetings based upon location information associated other scheduled meetings of users of the scheduled meetings that are near in time to the one or more new timeslots; and
determine the one or more first rescheduling moves for the scheduled meetings within the sets of timeslots using the first rescheduling algorithm and the determined one or more new timeslots.
22.	(Previously presented) The system of claim 16, wherein the first rescheduling algorithm is configured to alter duration of meetings based upon the meeting preferences and available free timeslots.
23.	(Previously presented) The system of claim 16, wherein:
to calculate the first combined score for the set of user schedules comprises:
calculate scores for sets of timeslots based upon meeting preferences and scheduled meetings within the sets of timeslots; and
calculate the first combined score based on the scores for the sets of timeslots;
and
to calculate the second combined score based at least in part on the one or more first rescheduling moves for the set of user schedules comprises:
generate recalculated scores for the sets of timeslots based at least in part upon the one or more first rescheduling moves; and
calculate the second combined score based on the recalculated scores for the sets of timeslots.
24.	(Previously presented) The system of claim 23, wherein to calculate the scores for the sets of timeslots comprises:
for each timeslot in the sets of timeslots:
calculate a first preference score based upon a first preference from the meeting preferences;
calculate a second preference score based upon a second preference from the meeting preferences; and

aggregate the combined scores from timeslots in a set of timeslots from the sets of timeslots to generate the score for the set of timeslots.
25.	(Original) The system of claim 24, wherein the first preference score is assigned a first weight and the second preference score is assigned a second weight.
26.	(Previously presented) The system of claim 23, wherein to generate the recalculated scores for the sets of timeslots based upon the one or more first rescheduling moves comprises:
for a subset of timeslots in the sets of timeslots that are part of the one or more first rescheduling moves, generate a recalculated timeslot score; and
generate the recalculated scores for the sets of timeslots by aggregating the recalculated timeslot scores for the subset of timeslots and scores of other timeslots not part of the subset of timeslots in the sets of timeslots that have been previously calculated.
27.	(Canceled)
28.	(Previously presented) The system of claim 16, wherein to generate the set of user schedules for the plurality of users comprises:
generate subsets of users from the plurality of users based upon calendar data and overlapping meeting schedules; and
generate the set of user schedules for the subsets of users, wherein each user schedule comprises the set of timeslots and each timeslot contains an indication of whether a meeting is scheduled for a subset of users.
29.	(Previously presented) The system of claim 16, wherein the first rescheduling algorithm is based upon generating two or more consecutive timeslots within the user schedules for the plurality of users that are free of meetings.
30.	(Previously presented) The system of claim 16, wherein the first rescheduling algorithm is based upon swapping two or more meetings in the user schedules in order to increase scores for the sets of timeslots.

Reasons for Allowance
8.		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
None of these references either individually or in combination teach or suggest: “determining one or more second rescheduling moves for the scheduled meetings within the updated sets of timeslots using a second rescheduling algorithm” & “generating a third combined score based at least in part on the one or more second rescheduling moves for the set of user schedules…”
Examiner points to the following references as the closest prior arts:
US Patent Application (US 2015/0058057 A1) to Egan,
US Patent Application (US 2003/0149606 A1) to Cragun,
US Patent Application (US 2016/0350720 A1) to Moorjani,
US Patent Application (US 2017/0300869 A1) to Johnson,
US Patent Application (US 2012/0060166 A1) to Jardine.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

9.		The 35 U.S.C. § 101 rejection for Claims 1-11, 13-26 and 28-30 are withdrawn since the claims recite additional elements (e.g., such as processor, memory, rescheduling logic, communication logic, user schedule logic, timeslot scoring logic) that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
For corroboration, please refer to Applicant’s Specification ¶ [0029] which states that “iteratively determining rescheduling moves based on different rescheduling algorithms. This may provide overall increased optimization while decreasing overall computational resources used to determine the meeting updates. The embodiments described herein may utilize multiple iterations of rescheduling moves focusing on a specific rescheduling algorithm during each iteration. This may result in a reduced number of possible permutations for each iteration and saved computing resources for each iteration.”

10.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Examiner, Art Unit 3623   

/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623